NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted March 26, 2021*
                               Decided March 29, 2021

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge


No. 20‐1950

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Northern District of Indiana,
                                                   Fort Wayne Division.

      v.                                           No. 1:15CR13‐001

STEVEN M. SMITH,                                   Holly A. Brady,
     Defendant‐Appellant.                          Judge.

                                      ORDER

        Steven Smith pleaded guilty to attempting to distribute one kilogram or more of
heroin in violation of 21 U.S.C. § 846. Although his plea agreement contained a broad
appellate waiver, he appeals his sentence on the ground that the district court wrongly
classified him as a career offender. Because Smith agreed to this waiver knowingly and
voluntarily, we dismiss his appeal.



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20‐1950                                                                            Page 2


       Smith’s plea agreement included the following appellate waiver:

       I expressly waive my right to appeal or to contest my conviction and all
       components of my sentence or the manner in which my conviction or my
       sentence was determined or imposed, to any Court on any ground other
       than a claim of ineffective assistance of counsel, including any appeal under
       Title 18, United States Code, Section 3742 or any postconviction proceeding,
       including but not limited to, a proceeding under Title 28, United States
       Code, Section 2255.

At the change‐of‐plea hearing, the district court confirmed Smith’s understanding that
he was giving up all rights to appeal his sentence and the manner in which it was
determined, other than a claim of ineffective assistance of counsel. Later at the hearing,
the court reminded Smith that he was giving up his right to appeal, and he responded
that he understood that such waivers are generally valid. The court accepted Smith’s
guilty plea.

       Smith lodged objections to the presentence investigation report prepared by the
probation office. In one objection, Smith challenged his recommended designation as a
career offender based on two prior convictions for a controlled substance offense—an
Indiana conviction for possession with the intent to deliver marijuana, and a federal
conviction for distributing cocaine. He argued that the Indiana conviction did not
qualify as a predicate offense because the statute of conviction varied from the generic
definition of a controlled substance offense under the guidelines. Compare IND. CODE
§ 35‐48‐4‐10(a)(2), with U.S.S.G. § 4B1.2(b). The district court overruled Smith’s
objection, concluding that the statute was divisible and that the portion Smith was
charged under (possession with the intent to deliver) aligns with the guidelines’
definition. The court ultimately sentenced Smith to 188 months in prison, the bottom of
his calculated guidelines range.

        On appeal, Smith first argues that the waiver in his plea agreement should not be
enforced because it does not specifically preclude challenges to his career‐offender
status. But, in it, he expressly waived his right to appeal “the manner in which [his]
conviction or [his] sentence was determined or imposed . . . on any ground other than
ineffective assistance of counsel.” See United States v. Garrett Smith, 759 F.3d 702, 706–07
(7th Cir. 2014) (upholding validity of nearly identical waiver). Further, at Smith’s
change‐of‐plea hearing, the court asked if he understood that, because of his waiver,
“[he] would most likely be prohibited from challenging [his] sentence on any ground,
other than a claim of ineffective assistance of counsel,” and Smith confirmed that he
did, responding, “I do.” Because Smith’s plea agreement and guilty plea are valid, so
too is his appellate waiver. See United States v. Nulf, 978 F.3d 504, 506 (7th Cir. 2020).
No. 20‐1950                                                                       Page 3


       Smith next argues that our decision in Cross v. United States, 892 F.3d 288, 299
(7th Cir. 2018), carved out an “input at sentencing” exception for appellate waivers—
presumably to suggest that the court’s career‐offender analysis rested on a
constitutionally impermissible basis. In that decision, we permitted Cross—despite an
appellate waiver—to challenge the career‐offender guideline on vagueness grounds.
But Cross’s waiver included an exception that allowed him to challenge “the court’s
reliance on any constitutionally impermissible factor.” Id. at 298–99. Smith’s waiver
contained no such language. True, a blanket appellate waiver cannot bar a defendant
from arguing that he was sentenced based on a constitutionally impermissible factor,
but we have not extended this exception beyond “’identity‐based factor[s] such as race
or gender,’” Oliver v. United States, 951 F.3d 841, 848 (7th Cir. 2020) (quoting Cross,
892 F.3d at 298–99), neither of which Smith raises here.

                                                                            DISMISSED